ORDER
PER CURIAM.
James Howard (Appellant) appeals his conviction by jury in the Circuit Court of the City of St. Louis of murder in the first degree, § 565.020 RSMo (1994)1, two *903counts of robbery in the first degree, § 569.020, two counts of burglary in the first degree, § 569.160, assault in the first degree, § 565.050, two counts of forcible sodomy, § 566.060, and four counts of armed criminal action, § 571.015. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s ruling was not an abuse of discretion. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 30.25(b).

. All further statutory references are to RSMo (1994), unless otherwise indicated.